Citation Nr: 0011957	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-23 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including a herniated disc at the L4-5 interspace with 
bilateral leg pain.

2.  Entitlement to service connection for a left thigh 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the February 1997 notice of disagreement, the veteran 
disputed the denial of the claim of service connection for a 
neck disability.  In a November 1999 rating decision, service 
connection was awarded for the neck disability.  Accordingly, 
this issue is not before the Board at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

In March 2000, the veteran requested a hearing before a 
Member of the Board at the RO.  The veteran also indicated a 
video hearing from San Antonio, Texas, would be acceptable.  
Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:


The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Houston, Texas, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.  38 U.S.C.A. § 7107(d)(2) (West 
Supp. 1999); 64 Fed. Reg. 53,302 (2000) 
(to be codified at 38 C.F.R. §§ 19.75, 
20.704).  A video hearing is also 
acceptable to the veteran. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




